Citation Nr: 0835754	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-22 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating higher than 50 percent for a 
subarachnoid hemorrhage with craniotomy and associated 
chronic brain syndrome.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1965 to January 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran's disability is currently rated under Diagnostic 
Codes 8009 (residuals of a brain hemorrhage) and 9304 
(dementia due to head trauma).  On VA examination in February 
2007, no residual neurological deficit was found, but the 
examination did not include a neuropsychiatric evaluation 
under the General Rating Formula for Mental Disorders, 
covering Diagnostic Code 9304.  

As the evidence is insufficient to rate the neuropsychiatric 
component of the disability, further evidentiary development 
is required under the duty to assist. 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance with Vasquez-
Flores v. Peake, 22 Vet. App. 37 
(2008).



2. The veteran should be afforded a VA 
psychiatric examination to determine 
whether the veteran's psychiatric 
symptoms, if any, are the residuals of 
the service-connected subarachnoid 
hemorrhage with craniotomy and 
associated chronic brain syndrome.  The 
claims file should be made available 
for review by the examiner. 

3. After the development requested has 
been completed, adjudicate the claim.  
If the benefit sought remains denied, 
furnished the veteran a supplemental 
statement of the case and return the 
case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


